  Case 20-69518-wlh       Doc 17    Filed 10/09/20 Entered 10/09/20 09:06:24         Desc
                                        Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                        )       CHAPTER 13
CHUDNEY OLIVER                                )       CASE: A20-69518-WLH
                                              )
                                              )
                 DEBTOR                       )

           CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION
                      AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                             1.

      The Debtor has failed to file the sixty (60) days of pay advices pursuant to 11 U.S.C.
Section 521(a)(1).

                                             2.

        Due to the developing issues with the COVID-19 virus and the national declaration
of emergency by the President of the United States, the Meeting of Creditors held pursuant
to 11 U.S.C. Section 341, for the instant case, was conducted telephonically. Without
in-person contact the Trustee was unable to collect a properly completed and signed Debtor
Questionnaire. The Debtor has also failed to file a completed Debtor Questionnaire prior
to the 341 meeting of creditors with the Bankruptcy Court as requested by the Trustee. The
Chapter 13 Trustee requests the Debtor file with the Bankruptcy Court a completed and
signed questionnaire. A fillable pdf version of the questionnaire can be found at
http://www.njwtrustee.com/wp-content/uploads/Debtor-Questionnaire1.pdf.

                                             3.

        The voluntary petition was filed in the name of Chudney Oliver; however, the
individual filing bankruptcy is Chudney Williams Oliver. The petition must be corrected to
reflect the proper party filing Chapter 13.

                                             4.

       The Debtor has failed to make any plan payments to the Chapter 13 Trustee, thus
indicating that this plan may be infeasible in violation of 11 U.S.C. Section 1325(a)(6).
  Case 20-69518-wlh      Doc 17      Filed 10/09/20 Entered 10/09/20 09:06:24      Desc
                                         Page 2 of 3



                                             5.

        An Employer Deduction Order for Debtor's plan payments has not yet been
requested by the Debtor. The Trustee opposes the Debtor making payments directly to the
Trustee and requests they be remitted by payroll deduction to ensure feasibility of the
instant case.

                                             6.

       The Debtor has failed to respond to the business related questions on the Statement
of Financial Affairs, which are required for any self-employed person, partner (other than
limited partner), or sole proprietor, thereby preventing the Trustee from evaluating
feasibility in violation of 11 U.S.C. Section 1325(a)(6) and 11 U.S.C. Section 521(a)(1)(B)
(iii).

                                             7.

       The Trustee requests Schedule C/1 of the Debtor's Federal Income Tax Return, in
order to determine the accuracy and veracity of the plan and/or Schedules. 11 U.S.C.
Section 521(a)(1), 11 U.S.C. Section 1325(a)(3), and 11 U.S.C. Section 1325(b)(1)(B).

                                             8.

       The Chapter 13 Trustee requests proof of the post-petition mortgage payments in
order to determine feasibility of proposed plan pursuant to 11 U.S.C. 1325(a)(6).

                                             9.

       The Debtor’s plan proposes to change the amount of the plan payment in the future;
however, the Trustee is unable to administer the provision because the plan fails to
accurately reflect the start date and/or total amount of the future plan payment.

      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtor’s plan, and to dismiss the case.

This the 9th day of October, 2020.
                                         Respectfully submitted,

                                         /s/__________________________________
                                         Maria C. Joyner
                                         Attorney for the Chapter 13 Trustee
                                         State Bar No. 118350
  Case 20-69518-wlh      Doc 17      Filed 10/09/20 Entered 10/09/20 09:06:24      Desc
                                         Page 3 of 3



                              CERTIFICATE OF SERVICE


Case No: A20-69518-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Objection To
Confirmation And Motion To Dismiss Case to be served via United States First Class Mail
with adequate postage prepaid on the following parties at the address shown for each:


Debtor(s)

CHUDNEY OLIVER
2446 RIDGELAKE DRIVE
VILLA RICA, GA 30180



I further certify that I have on this day electronically filed the foregoing Chapter 13
Trustee's Objection To Confirmation And Motion To Dismiss Case using the
Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this
document and an accompanying link to this document to the following parties who have
appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

VALLDEJULI & ASSOCIATES, LLC


This the 9th day of October, 2020.


/s/__________________________________
Maria C. Joyner
Attorney for the Chapter 13 Trustee
State Bar No. 118350
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
678-992-1201
